EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “Species I (FIGS. 1A and 1B),”
where “Claims 1-12 and 20 read on the elected Species I,” in the reply filed
on 30 September 2021 is acknowledged.
Claim 1, however, is generic/linking and allowable over the prior art of
record.  Accordingly, the restriction requirement set forth in the Office action mailed
on 11 August 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable generic/linking claim.  Specifically, claims 13-19, directed to one or more non-elected inventions/species, are no longer withdrawn from consideration because these claims require all the limitations of an allowable generic/linking claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, AR1 (shown in FIG. 15)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Gao et al. (US 10,950,258), which teach a magnetic recording device (10) comprising a magnetic head (590, for instance); and an electrical circuit (ISTO), the magnetic head including a magnetic pole (334), a first shield (380), and a stacked body (includes 320, 330, 351 and 350, for instance) provided between the magnetic pole and the first shield, the stacked body including a first magnetic layer (320), a second magnetic layer (350), a first layer (361) provided between the first magnetic layer and the second magnetic layer, the first layer including at least one selected from the group consisting of Ta, Zr, Hf, Mo, W, Tc, Re, Ru, Rh, Os, Ir, Pd, Pt, Mn, Cr, V, Ti, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu (i.e., “Cr”), and a first nonmagnetic layer (330) provided between the first magnetic layer and the first layer (as shown in FIG. 5, for instance).

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-19, the prior art of record does not teach nor suggest a “magnetic recording device, comprising: a magnetic head; and an electrical circuit, the magnetic head including a magnetic pole, a first shield, and a stacked body provided between the magnetic pole and the first shield, the stacked body including a first magnetic layer, a second magnetic layer, a first layer provided between the first magnetic layer and the second magnetic layer, the first layer including at least one a change rate of an electrical resistance of the stacked body with respect to a change of a current density flowing in the stacked body has a first value when the current density is in a first range, a second value when the current density is in a second range, and a third value when the current density is in a third range, the second range being between the first range and the third range, the second value being greater than the first value and greater than the third value, the electrical circuit supplying, to the stacked body, a current of a current density within the third range” (emphasis added).
With respect to claim 20, the prior art of record does not teach nor suggest a “magnetic head, comprising: a magnetic pole; a first shield; and a stacked body provided between the magnetic pole and the first shield, the stacked body including a first magnetic layer, a second magnetic layer, a first layer provided between the first magnetic layer and the second magnetic layer, the first layer including at least one selected from the group consisting of Ta, Zr, Hf, Mo, W, Tc, Re, Ru, Rh, Os, Ir, Pd, Pt, Mn, Cr, V, Ti, Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and a first nonmagnetic layer provided between the first magnetic layer and the first layer, a change rate of an electrical resistance of the stacked body with respect to a change of a current density flowing in the stacked body has a first value when the current density is in a first range, a second value when the current density is in a second range, and a third value when the current density is in a third range, the second range being between the first range and the third range, the second value being greater than the first value and greater than the third value, a current of a current density within the third range being supplied to the stacked body” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688